KATZMANN, Circuit Judge,
concurring.
Although I concur in the result reached by the majority, I write separately to emphasize a discrepancy between the legislative history and the plain language of the “Fugitive disentitlement” provision of the Civil Asset Forfeiture Reform Act of 2000 (“CAFRA”), Pub.L. No. 106-185, § 14, 114 Stat. 202, 219 (2000) (codified at 28 U.S.C. § 2466). While I agree that we are bound to adhere to the unambiguous meaning of a statute, the explanations advanced by the proponents of § 2466 indicate that these supporters of the legislation may not have intended to sweep as broadly as the statutory text suggests. By its terms, the statute specifies that forfeiture will result if an individual subject to a criminal warrant or process attempts to avoid prosecution by “declining] to enter or reenter the United States to submit to its jurisdiction.” 28 U.S.C. § 2466(a)(1)(B). This language covers non-citizens who have never entered the United States and reaches much further than the fugitive disentitlement doctrine at common law. Administration sponsors of the “Fugitive disentitlement” section and the “enter or reenter” language opined on several occasions, however, that the provision simply reinstated the common law doctrine of fugitive disentitlement.
Deliberations on similar bills had been underway for several years before Congress ultimately enacted CAFRA. A few such bills were under discussion during the 105th Congress, from 1996 to 1997, including one supported by the Administration and introduced by then-Representative Charles Schumer that was referred to as the “Forfeiture Act of 1997,” H.R. 1745, 105th Cong. (1997). This bill — proposed less than a year after the Supreme Court invalidated judicially accomplished fugitive disentitlement in Degen v. United States, 517 U.S. 820, 116 S.Ct. 1777, 135 L.Ed.2d 102 (1996) — was the first of the civil forfeiture reform proposals to refer to fugitive disentitlement. The text of this bill employed the same “enter or reenter language” as CAFRA. See H.R. 1745, § 416 (“Fugitive disentitlement[:] Any person who, in order to avoid criminal prosecution, purposely leaves the jurisdiction of the United States, declines to enter or reenter the United States to submit to its jurisdiction, or otherwise evades the jurisdiction of the court where a criminal case is pending against the person, may not use the resources of the-courts of the United States in furtherance of a claim in any related civil forfeiture action or a claim in third-party proceedings in any related criminal forfeiture action.”). In presenting this Administration bill to the House Judiciary Committee, Stefan Cassella, the Assistant Chief of the Asset Forfeiture and Money Laundering Section at the Criminal Division of the Department of Justice, provided a seetion-by-section analysis. According to the description of § 416:
This provision authorizes the district court to bar a fugitive from justice from *207attempting to hide behind his fugitive status while contesting a civil forfeiture action against his property. It reinstates what is commonly known as the fugitive disentitlement doctrine under which “a person who is a fugitive from justice may not use the resources of the civil legal system while disregarding its lawful orders in a related criminal action.” United States v. Eng, 951 F.2d 461, 464 (2d Cir.1991) (applying the doctrine to bar an appellant who was resisting extradition from participating in related civil forfeiture proceedings).
Eng and similar cases in other circuits applied a judicially created rule intended to protect the integrity of the judicial process from abuse by a fugitive in a criminal case. But in Degen v. United States, [517 U.S. 820, 116 S.Ct. 1777, 135 L.Ed.2d 102] (1996), the Supreme Court held that as a judge-made rule, the sanction of absolute disentitlement goes too far. In the absence of legislative authority to bar a fugitive from filing a claim, courts must resort to other devices to prevent a fugitive from abusing the discovery rules or otherwise taking advantage of his fugitive status in litigating a civil forfeiture case, such as imposing sanctions for failure to comply with discovery orders.
These devices, however, are not adequate to address the problems that arise when fugitives contest forfeiture actions ....
This provision addresses these concerns through legislation, thus imposing the straightforward sanction of disen-titlement that judges by themselves are not able to impose without statutory authorization. Under the proposal, the doctrine would apply in all civil forfeiture cases such as Eng as well as the ancillary proceedings in criminal forfeitures in which fugitive third-parties might otherwise be able to file claims. For the purposes of this provision, a fugitive from justice would be any person who, in order to avoid criminal prosecution, purposely leaves the jurisdiction or decides not to return to it. See 951 F.2d at U6k-
Civil Asset Forfeiture Reform Act: Hearing before the House Comm, on the Judiciary on HR. 18S5, 105th Cong. 92 (1997) (emphasis added). This analysis of the fugitive disentitlement provision not only explained its purpose as simply that of reinstating fugitive disentitlement as judicially practiced before Degen, but also explicitly referred to the definition of a fugitive provided in Eng, which had explained that, “[w]hen a person purposely leaves the jurisdiction or decides not to return to it, in order to avoid prosecution, he is a fugitive.” Eng, 951 F.2d at 464. Nowhere did Eng advert to a person who declined to enter the United States for the first time to submit to jurisdiction as a fugitive.
A comparable disparity between the legislative language and the description provided by proponents characterized the fugitive disentitlement provision introduced during the 106th Congress, that which enacted CAFRA. The House had passed a civil forfeiture reform bill, see H.R. 1658, 106th Cong. (2000), to which the Administration had offered an alternative. During a hearing .before the Senate Judiciary Committee’s Subcommittee on Criminal Justice Oversight, Eric H. Holder, the Deputy Attorney General at the Department of Justice, explained what the Administration deemed certain inadequacies in the House bill, which did not include a discussion of fugitive disentitlement. As he noted,
[I]n the course of revising the civil forfeiture laws, we should address the problem that arises when claims are filed by fugitives. Before 1996, the fed*208eral courts employed a rule, known as the fugitive disentitlement doctrine, that barred a fugitive from justice from attempting to hide behind his fugitive status while contesting a civil forfeiture action against his property. See [Eng, 951 F.2d at 464] (“a person who is a fugitive from justice may not use the resources of the civil legal system while disregarding its lawful orders in a related criminal action”).
But in 1996, the Supreme Court held in Degen, [517 U.S. 820, 116 S.Ct. 1777, 135 L.Ed.2d 102], that as a judge-made rule, the sanction of absolute disentitlement goes too far. Instead, it is left to Congress to enact a statute that, as the Court described it, avoids “the spectacle of a criminal defendant reposing in Switzerland, beyond the reach of our criminal courts, while at the same time mailing papers to the court in a related civil action and expecting them to be honored.” Degen, [517 U.S. at 828, 116 S.Ct. at 1782], Codification of the fugitive disentitlement doctrine is an essential part of any civil forfeiture reform.
Hearing Before the Subcomm. on Criminal Justice Oversight of the Sen. Judiciary Comm, on Federal Asset Forfeiture, Focusing on its Role in Fighting Crime and the Need for Reform of the Asset Forfeiture Laws, 106th Cong. (1999). Despite this statement indicating that the Administration’s proposal simply entailed statutorily enacting the previously judicial fugitive disentitlement doctrine, the language of the resulting Senate bill, introduced by Senators Sessions and Schumer, was identical to that employed in 1997. See S. 1701,106th Cong. § 26 (1999).
These passages — and the absence of any contrary gloss upon the phrase “enter or reenter” in the legislative history — strongly suggest that those who crafted the fugitive disentitlement section of CAFRA simply intended to reinstate the common law doctrine, including its limitations upon the definition of fugitive.1 As Eng aptly summarized, this common law understanding includes only those who “purposely leave[ ] the jurisdiction or deeide[ ] not to return to it.” Eng, 951 F.2d at 464; see also Empire Blue Cross & Blue Shield v. Finkelstein, 111 F.3d 278, 281 (2d Cir.1997) (“A fugitive from justice has been defined as ‘[a] person who, having committed a crime, flees from [the] jurisdiction of [the] court where [a] crime was committed or departs *209from his usual place of abode and conceals himself within the district.’ Black’s Law Dictionary, 5th ed. (1979)”). This disparity between the legislative history and the statutory text, combined with the possibly significant impact of construing the terms of Section 2466 as covering a wide range of foreign individuals,2 suggest that Congress may wish to provide further guidance as to its precise intentions.

. Senator Leahy had previously introduced a bill containing a provision with language similar to that of § 2466, and explained that the section was intended to help stop drug kingpins and terrorists from using U.S. courts. See 144 Cong. Rec. S10423-02, S10433 (1998) (statement of Sen. Leahy) (“Crime increasingly has an international face, from drug kingpins to millionaire terrorists, like Usama bin Laden.... Fugitive Disentitlement to stop drug kingpins, terrorists and other international fugitives from using our courts to fight to keep the proceeds of the very crimes for which they are wanted. Criminals should not be able to use our courts at the same time they are evading our laws.”). However, neither this bill — the "Safe Schools, Safe Streets, and Secure Borders Act of 1998,” S. 2484, 105th Cong. (1998) — nor a subsequent one that Senator Leahy co-sponsored containing the same language — the "Denying Safe Haven to International and War Criminals Act of 1999,” S. 1754, 106th Cong. (1999) — passed. Nor did they function as part of a comprehensive program of civil forfeiture reform, as did both the Forfeiture Act of 1998 and CAFRA. Furthermore, the language of the fugitive disentitlement section of CAFRA as enacted conforms more to the common law than that contained in the "Safe Schools” or "Denying Safe Havens” legislation. Most notably, § 2466 permits the judge to determine whether or not forfeiture applies rather than mandating that fugitives automatically suffer dismissal of their civil forfeiture claims. See 28 U.S.C. § 2466(a) ("A judicial officer may disallow a person from using the resources of the courts of the United States in furtherance of a claim ....”) (emphasis added).


. Although Stella Collazos herself appears to have been in the United States previously, in 1977, see [Majority Opinion at 11], the government stated at oral argument that it would not hesitate to apply § 2466 against non-citizens who had never entered the country.